                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               Case No. 5:18-cv-295-D

 INVENTIV HEALTH CONSULTING, INC.,

                               Plaintiff,
                                                         ORDER ALLOWING CONSENT
 v.                                                    MOTION TO MODIFY SCHEDULING
                                                                  ORDER
 ALAND. FRENCH, JR., PRIYA GOGIA,
 JASON DEBASITIS, and JIERU ZHENG,

                               Defendants.


       THE COURT, having reviewed the Motion made by Plaintiff, with the consent of

Defendants, for leave to modify the Scheduling Order in this action [DE 22], finds that the Motion

is made in good faith and hereby GRANTS the Motion. The following revisions are hereby made

to the Scheduling Order in this action:

       •       All fact discovery shall be completed by December 15, 2019;

       •       Reports from retained experts are due 30 days after the close of fact discovery;

       •       Reports from rebuttal experts are due 60 days after the close of fact discovery;

               and

       •       All potentially dispositive motions shall be filed by March 30, 2020.

       SO ORDERED. This the _I_ day of April 2019.
